DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species I (Figs. 1 – 6), claims 1 – 20 were read on in the reply filed on 05/16/2022 is acknowledged.  The traversal is on the grounds that the various figures asserted as disclosing separate species of invention all show the same cooking appliance with the same housing and thus no burden of search exists.  This is not found persuasive because applicant did not distinctly and specifically point out errors set forth in the requirement (mailed on 03/15/2022) whether Species I – IV were linked as to form a single general inventive concept, and submit evidence or identify such evidence now on record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  
Upon further consideration, the Examiner will add Fig. 7 into Species I where claims 1-14 were read on.
No claims are held to be generic.  Further, Fig. 8 clearly shows two transparent members (Elements 244a & 244b) whereas Fig. 7 clearly shows only one transparent member (Element 244).  Limitations in claims drawn to Species II & III would create a burden of search for the examiner.
	Claims 15 – 20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected species.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of lenses” of Claims 1 & 4 and “fan coupled to the casing proximate the aperture in the top wall” of Claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Element 52 “perimeter wall”, Element 122 “space”, Element 126 “rim”, Element 266 “processor”, Element 268 “imaging processor”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Fig. 1: Element 56; Fig. 2: Elements 50 & 54; Figs. 7 & 8: Element 76; Fig. 9: Elements: 154 & 156.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 4 is objected to because of the following informalities: “the plurality of lens” should read “the plurality of lenses”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “imaging sensor” in claim 1 & 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “imaging sensor” as recited in Claims 1 & 12 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is unclear how the imaging sensor interacts with the imaging device assembly and it is currently not defined in the specification.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Further Claim 1 recites the term “selectively supply” which is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention; therefore, the term “selectively supply an airflow” renders the claim indefinite.  

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, Claim 2 recites the broad recitation between about 2 mm and 30 mm which is inclusive of distance outside that range, and the claim also recites the range of 2 mm to 30 mm which is the narrower statement of the range/limitation. 
Also, Claim 3 recites the broad recitation between about 5 mm and 15 mm which is inclusive of distance outside that range, and the claim also recites the range of 5 mm to 15 mm which is the narrower statement of the range/limitation.
The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 11 also recites the term “selectively supply” which is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention; therefore, the term “selectively supply an airflow” renders the claim indefinite.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 7 & 9 – 14  are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2018/0058702 A1).

Regarding Claim 1, Jang teaches a cooking appliance, comprising: a casing defining a cooking cavity (Fig. 2: Element 10 “main body”, Element 20 “cooking compartment”)
wherein the casing includes a top wall defining an aperture (Fig. 4: Element 18 “ceiling”, Element 18b “first opening”, Element 54 “second opening”); 
an imaging device assembly configured to take imagery of the cavity interior (Fig. 10: Element 130 “camera holder”, Element 141 “mounting part”), 
the imaging device assembly comprising an imaging sensor and lens supported by a lens holder (Fig 10: Element 140 “camera”, Element 145 “lens”, Element 143 “body tube”) , 
wherein the imaging device assembly is positioned so as to see through the aperture (Paragraph [0123]: “the lens 145 is positioned at the lower portion of the camera 140 mounted on the camera holder 130, the lens 145 is inserted into the second opening 54 along with the lower portion of the camera holder 130”; 
a supporting member at least partially made of an insulating material and defining a chamber having a peripheral wall (Paragraph [0088]: “The spaces of the cooking compartment 20 divided by the divider may have the same size or different sizes, and the divider is made of an insulating material to insulate each of spaces of the cooking compartment 20”), 
a first opening, and a second opening, wherein the second opening is opposite the first opening (Fig. 4: Element 54 “second opening”, Element 59 “third opening”), 
and wherein the lens holder is positioned proximate the first opening so that the plurality of lenses face the chamber (Paragraph [0124]: “The lens 145 inserted into the second opening 54 is inserted into the third opening 59 provided at the bottom surface 57 of the electrical component chamber 50 to be positioned near the ceiling 18 of the cooking compartment 20 and capture the inside of the cooking compartment 20”
and further wherein at least one transparent member is mounted at the second opening and configured to seal the chamber relative to the cooking cavity (Fig. 10: Elements 170 & 180 “plurality of glasses”); 
and a fan coupled to the casing proximate the aperture in the top wall (Figs. 5 & 11: Element 120 “camera cooling fan”, Element 51 “chamber cooling fan”), 
the fan configured to selectively supply an airflow towards the lens holder of the imaging device assembly (Figs. 5, 10, & 11: Element 100 “camera module”, Element 140 “camera”, Element 141 “mounting part”, Element 143 “body tube”, Element 130 “camera holder”, Element 120 “camera cooling fan”, Element 51 “chamber cooling fan”).
Jang does not specifically teach a plurality of lenses.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include more than one lens in the camera module, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions  as before involves only routine skill in the art. In re Karlson, 136 USPQ 184.

Regarding Claim 2, Jang teaches the cooking appliance of claim 1.
Jang does not specifically disclose wherein a distance from the first opening and the second opening of the chamber is between about 2 mm and about 30 mm.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the distance range given between the first and second opening, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Regarding Claim 3, Jang teaches the cooking appliance of claim 2, 
Jang does not specifically disclose wherein the distance from the first opening and the second opening of the chamber is between about 5 mm and about 15 mm.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the distance range given between the first and second opening, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Regarding Claim 4, Jang teaches the cooking appliance of claim 1, wherein a gasket is arranged at one of the first opening and the second opening of the chamber, the gasket abutting one of the plurality of lens and the transparent member, respectively (Fig. 9: Element 155 “gasket”; Paragraph [0023]: “The glass holder may include a plurality of glass fixers to which the plurality of second glasses are fixed, an opening configured to be open to accommodate the end of the body tube, and a gasket attachable to or detachable from the opening and having an insertion hole into which the end of the body tube at which the lens is disposed is inserted, and a space into which the end of the body tube is inserted is sealed by the gasket and the second glasses”).

Regarding Claim 5, Jang teaches the cooking appliance of claim 1, wherein an inner surface of the supporting member comprises a straight portion in fluid communication with the fan and a curved portion contiguous to the straight portion (Fig. 10: Element 130 “camera holder”).

Regarding Claim 6, Jang teaches the cooking appliance of claim 5, wherein the inner surface of the supporting member includes a thermally conductive material.

Regarding Claim 7, Jang teaches the cooking appliance of claim 1, wherein the transparent member includes an infrared blocking coating (Paragraph [0045]: “A heat reflection coating layer may be provided on one surface or both surfaces of the glass”)

Regarding Claim 9, Jang teaches the cooking appliance of claim 1, wherein the chamber is sealed (Fig. 10: Elements 170 & 180 “plurality of glasses”).

Regarding Claim 10, Jang teaches the cooking appliance of claim 1, further comprising: a bell mouth inlet positioned upstream of the fan relative to a direction of the airflow from the fan (Fig. 5: Element 111 “suction flow path”, Element 117 “water storage”).


Regarding Claim 11, Jang teaches a cooking appliance, comprising: a casing defining a cooking cavity (Fig. 16: Element 10 “main body”, Element 20 “cooking compartment”), 
wherein the casing includes a top wall defining an aperture (Fig 18: Element 18 “ceiling”, Element 18b “first opening”, Element 54 “second opening”);
a supporting member defining an air channel and having a bottom wall with an inner surface and a perimeter wall at least partially integrally formed with the bottom wall (Fig. 19: Element 220 “camera holder”), 
wherein the bottom wall defines a vacuum-sealed chamber with a first opening and a second opening (Paragraph [0206]: “While not shown in the drawings, when the space in which the camera 230 is positioned is in a vacuum due to a vacuum insulating material being foamed around the camera 230”), 
the second opening aligned with the aperture of the top wall of the casing (Fig 18: Element 18b “first opening”, Element 54 “second opening”); 
a fan coupled to the supporting member and configured to selectively supply an airflow along the inner surface (Paragraph [0182]: “When the temperature of the camera 230 increases, a fault may occur in the camera 230 and an image quality thereof may be degraded, and thus it is necessary to cool the camera 230. In this case, the camera 230 is cooled by the external air suctioned into the inlet 15 by the electrical component chamber cooling fan 51”); 
and an imaging device assembly positioned within the air channel of the supporting member such that a lens of the imaging device assembly is aligned with the first opening of the chamber to view the cavity, the imaging device assembly at least partially supported by a bracket (Fig 18: Element 100 “camera module”, Element 18b “first opening”, Element 54 “second opening”, Element 59 “third opening”).

Regarding Claim 12, Jang teaches the cooking appliance of claim 11, wherein the imaging device assembly comprises: a printed circuit board coupled with the bracket and having an imaging sensor; and at least one barrel coupled with the printed circuit board, wherein the at least one barrel includes one of a camera barrel and a lens barrel, and further wherein the lens barrel houses the lens (Figs. 19 & 20: Element 231 “mounting part”, Element 230 “camera”, Element 233 “body tube”, Element 235 “lens”).

Regarding Claim 13, Jang teaches the cooking appliance of claim 11, wherein the first opening has a first width and the second opening has a second width (Fig. 4: Element 54 “second opening”, Element 59 “third opening”), 
Jang fails to specifically disclose wherein the second width is greater than the first width.
However, it would have been an obvious matter of design choice to make the width of the second opening larger than the width of the first opening, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding Claim 14, Jang teaches the cooking appliance of claim 11, further comprising: a transparent member positioned over the second opening, and further wherein the transparent member has a third width, the third width being greater than a second width of the second opening (Fig. 20: Element 250 “glasses”)
	Jang does not specifically teach wherein the transparent member includes an anti-reflective coati 
However, it would have been obvious to one having ordinary skill in the art effective filing date of the invention to apply an anti-reflective coating to the transparent members since such a process of applying anti-reflective coating to transparent parts is well known in the art.
	
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 2018/0058702 A1) in view of Shimokawa (JP 09307795 A).

Regarding Claim 8, Jang teaches the cooking appliance of claim 1.
Jang fails to teach wherein the chamber is filled with an inert gas.
However, Shimokawa does teach wherein the chamber is filled with an inert gas (Translated Copy Provided: “The water supply / air supply device 4 has two systems of cooling air (for example, air or inert gas such as nitrogen gas or argon gas) supplied to the photographing device 3 from a cooling air source (not shown). Gas flow rate) and two flow switches 6 and 7 for supplying the measurement results to the control device 5, and four systems of cooling water supplied from the water tank 8 to the imaging device 3 (for example, Each flow rate of industrial water, etc.) is measured, and the measurement result is given to the control device 5”), 
Shimokawa does not specifically discloser wherein the inert gas is substantially still, the inert gas having a velocity less than about 0.1 meters per second.
	However, Shimokawa does teach a control device that gets measurement input about volume flow rate and switches to alter that flow rate.  It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention  to reduce the velocity of the inert gas flow using the control system outlined in Shimokawa to the desired range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
	Further it would have been obvious to one skilled in the art before the effective filing date of the present invention to combine the inert gas system of Shimokawa with the cooking appliance of Jang in order to better cool the camera module without interfering with the operations of the cooking cavity.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
EP-1347325-A1 (Sobotta)
US-20140238976-A1 (Hirano)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON GABRIEL WRIGHT whose telephone number is (571)272-5404. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AARON G WRIGHT/Examiner, Art Unit 3761      

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761